Citation Nr: 0706321	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  99-06 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether the April 8, 1993 rating decision to assign an 
initial disability rating of 50 percent for service-connected 
post-traumatic stress disorder (PTSD) contained clear and 
unmistakable error (CUE).


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty August 1969 to February 
1972, and from August 1984 to February 1990.  He further 
served in the U.S. Army National Guard and the U.S. Air 
National Guard, but these dates are not verified.  Available 
service personnel records reflect that the veteran served in 
Vietnam, and that he was awarded the Combat Infantryman 
Badge.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  The June 2003 rating decision on appeal 
found that there was no CUE in an April 8, 1993 RO rating 
decision to assign an initial disability rating of 50 percent 
for service-connected PTSD. 

A March 2005 decision by the Board addressing the CUE issue 
was vacated and remanded to the Board by a March 2006 order 
of the United States Court of Appeals for Veterans Claims 
(Court), based on a Joint Motion for Remand.  The basis for 
the Joint Motion for Remand was that vocational 
rehabilitation records referenced by the March 2005 Board 
decision were not in the claims file.  

The Board notes that the veteran was represented by Attorney 
Edward Bates, whose authority to represent veterans was 
revoked by VA.  The Board notified the veteran of this in 
August 2003.  All prior powers of attorney had been 
previously revoked, and the veteran has not appointed another 
representative following revocation of Attorney Bates' 
authority to represent veterans before VA.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The evidence of record reflects that, at a February 1993 VA 
examination, the veteran reported that he had been in a 
vocational job training program since 1992, he was currently 
in the program, he was learning to do construction work, and 
he was attending classes for eight hours each day.  The April 
8, 1993 RO rating decision in which CUE is alleged noted that 
the veteran was currently learning to do construction work, 
but the RO did not indicate in the list of evidence in the 
April 1993 rating decision that the RO had actually reviewed 
any of the vocational rehabilitation records.  

The basis for the Joint Motion for Remand before the Court on 
the issue of CUE in an April 8, 1993 rating decision was that 
vocational rehabilitation records referenced by the vacated 
March 2005 Board decision were not in the claims file.  The 
Joint Motion indicated that, without review of the vocational 
rehabilitation records, a determination as to whether the 
veteran had successfully attended vocational rehabilitation 
classes could not be made. 

Subsequent to the Court's March 2006 order, the Board 
requested and received some of the veteran's VA vocational 
rehabilitation records; however, it does not appear that 
these vocational rehabilitation records are complete because 
they only contain documents dated after the date of the April 
8, 1993 RO rating decision in which CUE is alleged, and 
include evidence of vocational training for the time period 
after April 8, 1993.  The evidence of vocational training by 
the veteran on or before April 8, 1993 is what is probative 
in this CUE claim.  See Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (a determination that there was CUE must be 
based on the record and the law that existed at the time of 
the prior decision); Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993) (subsequently developed evidence may not be considered 
in determining whether error existed in the prior decision).  

For these reasons, and in order to comply with the Court's 
March 2006 order, the Board will remand this case for further 
request for the veteran's VA vocational rehabilitation 
training records for the period on or before April 8, 1993. 

In the readjudication of the CUE claim, the RO should note 
and consider the provisions of 38 C.F.R. § 4.16(c) that were 
in effect at the time of the April 1993 rating decision.  The 
version of 38 C.F.R. § 4.16(c) (effective September 4, 1990) 
provided that in cases where the only compensable service-
connected disability is a mental disorder assigned a 70 
percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code. 

In determining whether there was CUE in the April 1993 rating 
decision, the RO should also weigh and explain the Global 
Assessment of Functioning (GAF) scale score of 35 (February 
1993 VA examination).  According to the Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994), the 
GAF scale score of 35 (in the range from 31 to 40) indicates 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant), or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request additional VA 
vocational rehabilitation training records 
of the veteran for vocational training 
during the period on or before April 8, 
1993.

2.  Following the above development, VA 
should readjudicate the claim of whether 
the April 8, 1993 rating decision to 
assign an initial disability rating of 50 
percent for service-connected PTSD 
contained CUE.  If CUE is not found by the 
RO in the April 1993 rating decision, or 
if any CUE found by the RO results in 
revision of the April 1993 rating decision 
to result in less than a 100 percent 
initial disability rating, an appropriate 
supplemental statement of the case should 
be issued.  The veteran should be afforded 
an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to comply with the 
Court's order and to assist the veteran with his claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



